Citation Nr: 1144858	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  10-42 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial, compensable disability rating for a skin disability, including eczema with tinea infection, claimed as blisters on the feet and hands and jungle rot.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel



INTRODUCTION

The Veteran had more than 20 years of active duty with the U.S. Army, separating from service in August 1989.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection and a noncompensable rating for a skin disability, effective January 11, 2009.  

The record contains an October 2010 VA Form 9 referring to the date of a VA payment.  It is unclear from this document whether the Veteran is asserting a claim.  Regardless, any such matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's skin disability does not involve 5 percent or more of the entire body or 5 percent or more of exposed areas; the skin disorder is not treated by systemic therapy.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for a skin disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
This appeal arises from disagreement with the initial evaluation following the grant of service connection for a skin disability.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA has associated with the claims folder the service treatment records and any identified records of applicable post-service treatment for which the Veteran has provided information.  Although the Veteran did report private treatment by "Doctors Care" in a February 2009 VA Form 21-4142, the RO informed the Veteran in a July 2009 letter that address information was necessary for VA to attempt to obtain that information.  The Veteran has not provided such address information.  

He was afforded formal VA examinations to identify the nature and severity of his service-connected skin disorder.  The most recent examination was in May 2010.  

The Veteran argues that he should receive another VA examination, and that this examination should be performed during a flare up.  VA is only required to provide a medical examination if, after taking into account all of the information and medical or lay evidence, the evidence is insufficient for a decision to be made on a claim.  38 U.S.C.A. § 5103(d)(2).  Here, there is no duty on the part of VA to provide another medical examination.  As in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the appellant has been advised of the need to submit competent medical evidence to support his claim or evidence to show why a new examination is warranted.  The Veteran has repeatedly been invited to submit substantiating evidence suggestive of a higher rating evaluation.  The Veteran has not done so, and no other supportive evidence has otherwise been obtained.  Here, as in Wells, the record in its whole, after due notification, advisement, and assistance to the appellant under the VCAA, contains no competent evidence to suggest that another VA examination is necessary to make a decision on this claim.


Applicable Law 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, at the time of an initial rating, as is the situation in this case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

VA received the Veteran's claim in January 2009.  The RO granted service connection and the noncompensable rating for the skin disorder effective from the date of the claim in January 2009.  Since the effective date of service connection,  skin disorders are rated under 38 C.F.R. § 4.118, Diagnostic Code 7806.  Under Diagnostic Code 7806, a noncompensable rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is warranted with at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12 month period.  A 30 percent disability rating would require 20 to 40 percent of the entire body or exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12 month period.  The maximum possible rating would be a 40 percent disability rating, for more than 40 percent of the entire body or exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12 month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

In addition to rating the skin disability under Diagnostic Code 7806, skin disorders can also be rated under DC 7800 (for rating scars) or 7803-7805 (for rating disfigurement of the head, face, or neck).  Here, however, as the Veteran's service-connected eczema and tinea infection are not present on the head, face, or neck and the examiners did not indicate that he has scars due to the disability.  Accordingly, ratings under these diagnostic codes are not applicable.


Merits of the Claim
 
The Veteran contends that his service-connected skin disability, identified as eczema with tinea infection, is more severe than indicated by the noncompensable disability rating currently in effect.  In his October 2011 written brief presentation, the Veteran's representative claimed that the Veteran's symptoms wax and wane and could be much worse than they appeared on the date of his examinations.  In his January 2009 claim, the Veteran reported that he had "blisters" on his feet and hands and an itching back.

Private medical records from Lexington Medical Center generally indicate occasional treatment for various skin disorders.  The most recent record documented a June 2006 report of a rash on the penis, which was diagnosed with balanitis.  

VA medical records generally indicate intermittent complaints of, or treatment for, a skin disability on varying areas of the body at different times.  For example, a February 5, 2009 VA medical record addendum noted that the Veteran complained of a rash on his penis and between toes.  The examiner found that his penis glans and interdigital areas of the toes were the only areas with scaly skin.  The examiner diagnosed him with tinea and proscribed medicated cream.  A May 13, 2010 VA medical record documented complaints of worsening rash to the chest, back, and head of penis.  The examiner only found a hyperpigmented macular rash on the back.  

The Veteran received a VA examination in September 2009.  The Veteran reported an intermittent skin rash that waxed and waned with approximately two episodes a month, each lasting one to two weeks.  He described it as a blistering and scaling rash that usually began between the toes and spread to the legs, back, and groin; it also occurred on his hands.  The examiner noted that there was no documentation of the need for light therapy or oral medication to treat the skin disorder.  Current treatment involved the use of medicated cream applied to the affected area twice daily.  The Veteran also reported applying moisturizing lotion daily.  He did not believe that this affected the rash, but thought that the medicated cream provided itch relief and eventual temporary resolution of the rash.  He also reported spraying Desenex spray twice daily on the rash for temporary itch relief.  

The September 2009 VA examiner found that physical examination of the skin revealed a single patch of epidermal scaling on the posterior aspect of the right lower extremity, just superior to the ankle.  The examiner noted a single slight area of hyperpigmentation on the penis.  Examination of the feet revealed no evidence of skin rash on the feet that day, or on the legs (other than what was previously noted).  The examiner reported that although the Veteran complained of skin rash on his hands and back at the examination, the examiner found no evidence of rash or abnormal skin lesions on the hands or back.  The examiner also found no scaring.  The examiner diagnosed the Veteran with dyshidrotic eczema with superimposed tinea infection, with involvement of 1 percent of the total body area.  The examiner noted that 0 percent of the exposed areas were involved.

The Veteran underwent another VA examination in May 2010.  The Veteran reported a constant rash to the back, chest, lower legs, thighs, between the toes, and in the penile area, which was worse at times and accompanied by increased redness and itching.  He reported that the rash was of a blister type formation that would burst.  Blistering and scaling would start between the toes then spread to the legs, back, and groin.  He reported using a cream daily which helped.  The examiner noted that the record did not indicate that the Veteran used light therapy or oral medication for the condition.  The doctors prescribed a medicated cream for use on affected areas once a day.  The Veteran reported that the cream decreased itching but did not make the rash go away.

In May 2010, the VA examiner found a patch of epidermal scaling on the Veteran's lower back, and two 3mm erythematous nodules to the left chest wall.  Skin in general was dry with light scaliness noted.  The examiner also noted a small patch of erythema on the penis and raised rash to glans penis.  The examiner found no evidence of a skin rash to the feet and no evidence of skin rash to the lower legs or thigh area.  The examiner also determined that there was no rash on the back, just a small patch of scaly skin.  The examiner found no scarring.  

The Veteran's skin disability is rated as noncompensable under Diagnostic Code 7806 (for rating eczema or dermatitis.)  As stated above, a 0 percent (or noncompensable) rating is warranted when the disorder impacts less than 5 percent of the entire body or less than 5 percent of exposed areas, and; no more than topical therapy required during the past 12-month period.  

The record does not indicate that the Veteran's skin disability warrants a compensable disability rating.  In short, the skin rash is not so severe as to cover as broad enough an area as is required to meet the criteria for the next higher rating.  The September 2009 VA examiner found that only one percent of the total body area and zero percent of the exposed areas were involved.  The May 2010 VA examiner found no evidence of rash in any of the areas claimed by the Veteran, specifically including the feet, lower legs, thigh, and back, (though the examiner did note a patch of scaling  skin on the back.)  The record also clearly indicates that the Veteran is only treated with topical therapy.  

Here, the evidence of record does not indicate that the Veteran's skin disability is so severe as to meet the criteria for a compensable disability rating.  A 10 percent rating would only be warranted if the skin disorder involved at least 5 percent of the entire body, or at least 5 percent of exposed areas affected, or if treated for the skin disorder required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12 month period.  This degree of severity is not shown in the evidence of record.

Although the Board notes that VA medical records and private medical records indicate occasional findings of a skin condition in additional areas than those indicated by the VA examinations, such sporadic and intermittent findings do not indicate that his service-connected skin disability warrants a compensable rating.  The record as a whole generally only indicates that the Veteran's skin disability affects small and limited areas at a time, such as on the glans of the penis and the area between the toes.  The largest possible rash indicated over the course of the appeal was shown on a May 13, 2010 VA medical record that noted a hyperpigmented macular rash on the back.  The precise size of the rash was not identified.  In contrast, the consistently reported findings over the course of the appeal (and the years prior to the appeal period) generally only indicate very limited areas of involvement, mainly in the groin and between the toes.  Even then, such complaints occur only at a few times of the year and no more than topical therapy is prescribed.  The record thus indicates that the skin disability does not warrant a compensable disability rating.

The Board has considered the Veteran's statements regarding his skin condition.  He is competent to report on lay-observable symptoms, such as his reports of itchiness.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, when his statements conflict with objective findings by medical examiners, such statements are found less probative than the repeated objective findings by VA examiners.  Indeed, the Board notes that the September 2009 VA examiner specifically noted that although the Veteran claimed that he had a current rash on his back at the time of the examination, in the VA examiner's medical opinion no rash was present.  Other VA medical providers have similarly noted the Veteran's complaints of widespread rash, but only found a rash present in some of the areas reported.  

Finally, the disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

Here, the rating criteria are not inadequate.  Higher ratings are available for the service-connected disability when it is more severe; however the Veteran simply does not meet those criteria.  The Board also finds that no exceptional or unusual factors are in evidence.  The skin condition does not cause marked interference with employment or frequent periods of hospitalization, which would warrant an extraschedular evaluation.   

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). The Veteran's claim for a compensable disability rating for the service-connected skin disability, including eczema with tinea infection, is denied.  


ORDER

An initial, compensable disability rating for a skin disability, including eczema with tinea infection, claimed as blisters on the feet and hands/jungle rot, is denied.  


____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


